UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4186 John Hancock Income Securities Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: January 31, 2010 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Income Securities Trust Securities owned by the Fund on January 31, 2010 (Unaudited) Maturity Par value Rate date Value Corporate Bonds 97.13% (Cost $149,561,483) Consumer Discretionary 10.01% Auto Components 0.80 % Allison Transmission, Inc., Gtd Sr Note (S)(Z) 11.000% 11/01/15 $485,000 $511,675 Exide Technologies, Sr Sec Note, Series B (Z) 10.500 03/15/13 445,000 453,900 Tenneco, Inc., Gtd Sr Sub Note (Z) 8.625 11/15/14 320,000 315,200 Hotels, Restaurants & Leisure 2.82 % Arcos Dorados BV, Gtd Sr Note (S) 7.500 10/01/19 265,000 264,338 Chukchansi Economic Development Authority, Sr Note (S)(Z) 8.000 11/15/13 460,000 374,900 Greektown Holdings LLC, Sr Note (H)(S)(Z) 10.750 12/01/13 1,015,000 121,800 Jacobs Entertainment, Inc., Gtd Sr Note (Z) 9.750 06/15/14 600,000 561,000 Little Traverse Bay Bands of Odawa Indians, Sr Note (H)(S)(Z) 10.250 02/15/14 500,000 125,000 MTR Gaming Group, Inc., Gtd Sr Sec Note (S) 12.625 07/15/14 175,000 171,938 Gtd Sr Sub Note, Series B (Z) 9.000 06/01/12 390,000 319,800 Seminole Indian Tribe of Florida, Sr Sec Bond (S)(Z) 6.535 10/01/20 650,000 594,406 Turning Stone Resort Casino Enterprises, Sr Note (S)(Z) 9.125 09/15/14 1,540,000 1,501,500 Waterford Gaming LLC, Sr Note (S)(Z) 8.625 09/15/14 290,000 165,300 Yonkers Racing Corp., Sr Sec Note (S) 11.375 07/15/16 280,000 294,700 Household Durables 0.54 % Libbey Glass, Inc. (S) 10.000 02/15/15 95,000 95,475 Whirlpool Corp., Sr Note (Z) 8.600 05/01/14 335,000 386,682 Sr Note (Z) 8.000 05/01/12 335,000 370,378 Media 5.21 % AMC Entertainment, Inc., Sr Note 8.750 06/01/19 125,000 129,375 Cablevision Systems Corp., Sr Note (S) 8.625 09/15/17 135,000 139,725 Canadian Satellite Radio Holdings, Inc., Gtd Sr Note (Z) 12.750 02/15/14 979,000 597,190 CCH II LLC, Sr Notes (S) 13.500 11/30/16 306,006 364,912 Cinemark USA, Inc., Gtd Sr Note 8.625 06/15/19 180,000 187,650 Comcast Cable Holdings LLC, Sr Note (Z) 9.800 02/01/12 1,500,000 1,708,419 CSC Holdings, Inc., Sr Note (Z) 7.875 02/15/18 390,000 406,575 2 John Hancock Income Securities Trust Securities owned by the Fund on January 31, 2010 (Unaudited) Maturity Par value Rate date Value Consumer Discretionary (continued) DirecTV Holdings LLC, Gtd Sr Note (Z) 7.625% 05/15/16 $350,000 $383,250 Gtd Sr Note (S) 4.750 10/01/14 280,000 292,005 Grupo Televisa SA, Sr Bond (S) 6.625 01/15/40 290,000 294,011 News America Holdings, Inc., Gtd Note (Z) 7.750 01/20/24 1,020,000 1,208,837 Gtd Note (Z) 7.600 10/11/15 1,000,000 1,172,126 News America, Inc., Gtd Sr Note 6.900 03/01/19 205,000 235,107 Nexstar Broadcasting, Inc., Gtd Note PIK (S)(Z) 7.000 01/15/14 254,724 203,779 Nexstar Finance, Inc., Sr Sub Note (Z) 7.000 01/15/14 84,000 67,200 Regal Cinemas Corp., Gtd Sr Note 8.625 07/15/19 115,000 118,738 Time Warner Cable, Inc., Gtd Sr Note (Z) 6.750 07/01/18 605,000 673,908 XM Satellite Radio, Inc., Sr Sec Note (S) 11.250 06/15/13 100,000 107,000 Specialty Retail 0.38 % Staples, Inc., Sr Note (Z) 9.750 01/15/14 500,000 609,929 Textiles, Apparel & Luxury Goods 0.26 % Burlington Coat Factory Warehouse Corp., Gtd Sr Note 11.125 04/15/14 395,000 405,863 Consumer Staples 6.85% Beverages 2.36 % Anheuser-Busch InBev Worldwide, Inc., Gtd Sr Note (S) 5.375 01/15/20 250,000 256,410 Gtd Sr Note (S)(Z) 4.125 01/15/15 1,000,000 1,027,548 Miller Brewing Company, Gtd Note (S)(Z) 5.500 08/15/13 1,365,000 1,471,295 PepsiCo, Inc., Sr Note (Z) 7.900 11/01/18 395,000 489,109 SABMiller PLC, Sr Note (S)(Z) 6.500 07/15/18 465,000 515,619 Food & Staples Retailing 0.58 % CVS Caremark Corp., Jr Sub Bond (6.302% to 6-1-12 then 3 month LIBOR + 206.5 bps) (Z) 6.302 06/01/37 990,000 920,700 Food Products 1.51 % Bunge Ltd. Finance Corp., Gtd Sr Note 8.500 06/15/19 210,000 246,500 Gtd Sr Note (Z) 5.350 04/15/14 1,040,000 1,088,673 Kraft Foods, Inc., Sr Note (Z) 6.000 02/11/13 685,000 743,778 Smithfield Foods, Inc., Gtd Sr Sec Note (S) 10.000 07/15/14 300,000 326,625 3 John Hancock Income Securities Trust Securities owned by the Fund on January 31, 2010 (Unaudited) Maturity Par value Rate date Value Consumer Staples (continued) Household Products 0.29 % Yankee Acquisition Corp., Gtd Sr Sub Note (Z) 8.500% 02/15/15 $455,000 $455,000 Tobacco 2.11 % Alliance One International, Inc., Gtd Sr Note (Z) 8.500 05/15/12 245,000 248,675 Sr Note (S)(Z) 10.000 07/15/16 1,000,000 1,060,000 Altria Group, Inc., Gtd Sr Note (Z) 8.500 11/10/13 800,000 944,510 Reynolds American, Inc., Sr Sec Note (Z) 7.250 06/01/13 1,000,000 1,109,958 Energy 11.57% Energy Equipment & Services 1.87 % CalEnergy Company, Inc., Sr Bond (Z) 8.480 09/15/28 550,000 701,060 Gibson Energy ULC (S) 10.000 01/15/18 265,000 261,688 NGPL Pipeco LLC, Sr Note (S)(Z) 7.119 12/15/17 1,580,000 1,794,436 Petrobras International Finance Company, Gtd Sr Note 5.750 01/20/20 215,000 212,606 Oil, Gas & Consumable Fuels 9.70 % Arch Coal, Inc., Sr Note (S) 8.750 08/01/16 100,000 106,500 ConocoPhillips, Gtd Note (Z) 4.400 05/15/13 1,000,000 1,071,739 Drummond Company, Inc., Sr Note 7.375 02/15/16 290,000 284,925 Energy Transfer Partners LP, Sr Note (Z) 9.700 03/15/19 330,000 419,853 Sr Note (Z) 8.500 04/15/14 1,000,000 1,173,988 Enterprise Products Operating LLC, Gtd Jr Sub Note (7.000% to 6-1-17 then 3 month LIBOR + 277.75 bps) (Z) 7.000 06/01/67 695,000 632,450 Gtd Jr Sub Note (7.034% to 1-15-18 then greater of 7.034% and 3 month LIBOR + 268 bps) (Z) 7.034 01/15/68 590,000 557,550 Gulf South Pipeline Company LP, Sr Note (S)(Z) 5.750 08/15/12 1,000,000 1,067,009 Kinder Morgan Energy Partners LP, Sr Bond (Z) 9.000 02/01/19 505,000 642,722 Sr Bond (Z) 7.750 03/15/32 195,000 226,668 MarkWest Energy Partners LP, Gtd Sr Note, Series B (Z) 8.500 07/15/16 545,000 557,263 McMoRan Exploration Company, Gtd Sr Note (Z) 11.875 11/15/14 340,000 370,600 Motiva Enterprises LLC (S) 6.850 01/15/40 280,000 302,205 Nustar Logistics LP, Gtd Sr Note 7.650 04/15/18 845,000 956,961 ONEOK Partners LP, Gtd Sr Note (Z) 6.150 10/01/16 705,000 775,174 Petro-Canada, Debenture (Z) 9.250 10/15/21 1,000,000 1,309,160 Sr Note (Z) 6.050 05/15/18 400,000 435,834 4 John Hancock Income Securities Trust Securities owned by the Fund on January 31, 2010 (Unaudited) Maturity Par value Rate date Value Energy (continued) Petroleos Mexicanos, Gtd Note (S)(Z) 4.875% 03/15/15 $490,000 $493,675 Plains All American Pipeline LP, Sr Note (Z) 4.250 09/01/12 600,000 627,746 Regency Energy Partners LP, Sr Note (S)(Z) 9.375 06/01/16 280,000 303,450 Spectra Energy Capital LLC, Gtd Sr Note 6.200 04/15/18 1,000,000 1,086,806 Williams Partners Finance Corp., Gtd Sr Note (Z) 7.250 02/01/17 1,265,000 1,417,875 Woodside Finance, Ltd., Note (S)(Z) 4.500 11/10/14 605,000 623,870 Financials 34.47% Capital Markets 4.20 % Charles Schwab Corp., Sr Note (Z) 4.950 06/01/14 900,000 961,507 Goldman Sachs Group, Inc., Sr Note (Z) 7.500 02/15/19 485,000 562,153 Sr Note (Z) 5.125 01/15/15 760,000 800,223 Jefferies Group, Inc., Sr Note (Z) 7.750 03/15/12 490,000 535,993 Macquarie Group, Ltd., Sr Note (S)(Z) 7.300 08/01/14 270,000 299,204 Sr Note (S) 6.000 01/14/20 340,000 336,009 Morgan Stanley Company, Series GMTN 4.100 01/26/15 500,000 497,356 Sr Note (Z) 7.300 05/13/19 485,000 547,888 Sr Note (Z) 5.375 10/15/15 1,000,000 1,056,392 Northern Trust Company, Sub Note (Z) 6.500 08/15/18 225,000 254,364 Northern Trust Corp., Sr Note (Z) 4.625 05/01/14 370,000 399,022 TD Ameritrade Holding Corp., Gtd Note (Z) 5.600 12/01/19 435,000 439,687 Commercial Banks 5.86 % Australia & New Zealand Banking Group, Ltd., Sr Notes (S) 5.100 01/13/20 435,000 439,722 Bank of Nova Scotia, Sr Note 3.400 01/22/15 1,000,000 1,013,803 Barclays Bank PLC, Jr Sub Note (6.860% to 6-15-32 then 6 month LIBOR + 173 bps) (S)(Z) 6.860 01/22/15 1,655,000 1,381,925 Groupe BPCE SA, Sub Bond (12.500% to 9-30-19 then 3 month LIBOR + 12.98%) (S) 12.500 08/29/49 330,000 397,432 Chuo Mitsui Trust & Banking Company, Ltd., Jr Sub Note (5.506% to 4-15-15 then 3 month LIBOR + 249 bps) (S)(Z) 5.506 12/29/49 940,000 918,465 Credit Suisse New York, Sr Note (Z) 5.300 08/13/19 415,000 426,635 Mizuho Financial Group, Ltd., Gtd Sub Bond 8.375 01/29/49 260,000 260,650 Regions Financial Corp. (Z) 7.750 11/10/14 1,000,000 1,033,303 5 John Hancock Income Securities Trust Securities owned by the Fund on January 31, 2010 (Unaudited) Maturity Par value Rate date Value Financials (continued) Santander Issuances S.A. Unipersonal, Sub Note (6.50 to 8-11-14 then 3 month LIBOR + 392 bps) (S)(Z) 6.500% 08/11/19 $1,200,000 $1,258,184 Sovereign Capital Trust VI, Gtd Note (Z) 7.908 06/13/36 480,000 447,938 Wachovia Bank NA, Sub Note (Z) 5.850 02/01/37 390,000 373,192 Sub Note Series BKNT (Z) 6.600 01/15/38 325,000 343,975 Wells Fargo Bank NA, Sub Bonds (Z) 5.750 05/16/16 450,000 474,728 Westpac Banking Corp., Sr Note (Z) 4.875 11/19/19 565,000 562,178 Consumer Finance 3.69 % American Express Credit Company, Sr Note, Series C (Z) 7.300 08/20/13 670,000 761,218 Capital One Financial Corp., Sr Note (Z) 7.375 05/23/14 990,000 1,133,216 Sr Note (Z) 6.750 09/15/17 1,000,000 1,103,651 Discover Financial Services, Sr Note 10.250 07/15/19 585,000 698,512 Ford Motor Credit Company LLC, Sr Note (Z) 8.000 12/15/16 140,000 140,830 Sr Note 7.500 08/01/12 90,000 91,176 Nelnet, Inc., Note (7.400% to 9-29-11 then 3 month LIBOR + 337.5 bps) (Z) 7.400 09/29/36 715,000 552,332 Nissan Motor Acceptance Corp. 4.500 01/30/15 1,000,000 1,004,078 SLM Corp., Sr Note Series MTN (Z) 8.450 06/15/18 395,000 387,100 Diversified Financial Services 10.73 % American Honda Finance Corp., Note (S)(Z) 7.625 10/01/18 655,000 759,761 Astoria Depositor Corp., Series B (S) 8.144 05/01/21 1,000,000 900,000 Bear Stearns Companies, Inc., Sr Note (Z) 7.250 02/01/18 1,000,000 1,146,781 Beaver Valley Funding, Sec Lease Obligation Bond (Z) 9.000 06/01/17 598,000 655,504 Bosphorus Financial Services, Ltd., Sec Floating Rate Note (S)(Z) 2.073 02/15/12 281,250 268,846 Citigroup, Inc., Sr Note (Z) 6.375 08/12/14 810,000 859,519 Sr Note (Z) 6.125 11/21/17 1,935,000 1,956,964 Sr Note (Z) 5.850 12/11/34 300,000 269,308 CME Group, Inc., Sr Note (Z) 5.750 02/15/14 1,000,000 1,103,177 ERAC USA Finance Company, Gtd Sr Note (S)(Z) 6.375 10/15/17 465,000 507,838 ESI Tractebel Acquisition Corp., Gtd Sec Bond Series B (Z) 7.990 12/30/11 546,000 546,697 General Electric Capital Corp., Sr Note Series GMTN (Z) 6.000 08/07/19 335,000 346,753 6 John Hancock Income Securities Trust Securities owned by the Fund on January 31, 2010 (Unaudited) Maturity Par value Rate date Value Financials (continued) Harley-Davidson Funding Corp., Gtd Sr Note (S)(Z) 5.750% 12/15/14 $290,000 $304,918 Series C (S) 6.800 06/15/18 300,000 312,397 Hyundai Capital Services, Sr Note (S)(Z) 6.000 05/05/15 430,000 457,003 JPMorgan Chase & Company, Jr Sub Note, Series I (7.900% to 4-30-18 then 3 month LIBOR + 347 bps) (Z) 7.900 04/29/49 655,000 670,923 Sr Note (Z) 4.650 06/01/14 590,000 621,284 Sr. Bond (Z) 6.000 01/15/18 765,000 826,526 Merrill Lynch & Company, Inc., Sr Note, Series MTN (Z) 6.150 04/25/13 1,000,000 1,081,901 Sub Notes (Z) 7.750 05/14/38 495,000 544,582 PNC Funding Corp., Gtd Sr Note (Z) 4.250 09/21/15 695,000 720,748 SMFG Preferred Capital, Sub Bond (6.078% to 1-25-17 then 6 month LIBOR + 205 bps) (S) 6.078 01/29/49 590,000 561,603 USB Realty Corp., Perpetual Bond (6.091% to 1-15-12 then 3 month LIBOR + 114.7 bps) (S)(Z) 6.091 12/29/49 800,000 614,000 Volvo Treasury AB, Gtd Sr Note 5.950 04/01/15 555,000 587,781 Voto-Votorantim Overseas Trading Operations NV, Gtd Sr Note (S) 6.625 09/25/19 450,000 445,500 Insurance 6.09 % Aflac, Inc., Sr Note (Z) 8.500 05/15/19 335,000 392,324 Sr Note (Z) 6.900 12/17/39 230,000 230,368 CNA Financial Corp., Sr Note 7.350 11/15/19 320,000 335,275 Sr Note (Z) 6.500 08/15/16 825,000 846,847 Horace Mann Educators Corp., Sr Note (Z) 6.850 04/15/16 395,000 401,298 Liberty Mutual Group, Inc., Bond (S)(Z) 7.300 06/15/14 750,000 793,961 Gtd Bond (S)(Z) 7.800 03/15/37 705,000 606,300 Gtd Bond (S)(Z) 7.500 08/15/36 885,000 844,944 Lincoln National Corp., Jr Sub Bond (6.050% to 4-20-17 then 3 month LIBOR + 204 bps) (Z) 6.050 04/20/67 250,000 190,625 Sr Note (Z) 8.750 07/01/19 510,000 619,788 Massachusetts Mutual Life Insurance Company, Sub Note (S) 8.875 06/01/39 210,000 271,573 MetLife, Inc., Sr Note (Z) 6.750 06/01/16 335,000 383,535 New York Life Insurance Company, Sub Note (S)(Z) 6.750 11/15/39 540,000 581,571 Progressive Corp., Sub Debenture (6.700% to 6-15-17 then 3 month LIBOR + 201.75 bps) (Z) 6.700 06/15/37 330,000 303,600 Prudential Financial, Inc., Sr Note MTN, Series D 7.375 06/15/19 210,000 241,786 QBE Insurance Group, Ltd., Sr Note (S)(Z) 9.750 03/14/14 486,000 555,160 7 John Hancock Income Securities Trust Securities owned by the Fund on January 31, 2010 (Unaudited) Maturity Par value Rate date Value Financials (continued) Teachers Insurance & Annuity Association of America, Notes (S)(Z) 6.850% 12/16/39 $605,000 $652,051 Unum Group, Sr Note 7.125 09/30/16 390,000 418,076 UnumProvident Finance Company PLC, Gtd Sr Debenture (S)(Z) 6.850 11/15/15 605,000 646,219 W.R. Berkley Corp., Sr Note (Z) 5.600 05/15/15 365,000 372,210 Real Estate Investment Trusts 3.90 % AMB Property L.P., Gtd Note (Z) 6.625 12/01/19 490,000 506,648 Boston Properties LP, Sr Note 5.875 10/15/19 265,000 275,929 Brandywine Operating Partnership LP, Gtd Sr Note (Z) 7.500 05/15/15 345,000 364,706 Dexus Property Group, Gtd Note (S)(Z) 7.125 10/15/14 495,000 525,592 Duke Realty LP, Sr Note (Z) 8.250 08/15/19 500,000 555,786 Health Care REIT, Inc., Sr Note (Z) 6.200 06/01/16 505,000 518,931 Healthcare Realty Trust, Inc., Sr Note (Z) 8.125 05/01/11 175,000 185,655 Sr Note (Z) 6.500 01/17/17 540,000 563,675 HRPT Properties Trust, Sr Note (Z) 6.650 01/15/18 285,000 283,426 Mack-Cali Realty Corp., Sr Note (Z) 7.750 08/15/19 330,000 367,398 ProLogis, Sr Note (Z) 6.625 05/15/18 605,000 613,771 Sr Note (Z) 5.625 11/15/15 385,000 385,451 Simon Property Group LP, Sr Note (Z) 10.350 04/01/19 345,000 449,252 WEA Finance LLC, Gtd Sr Note (S) 6.750 09/02/19 290,000 315,371 Gtd Sr Note (S)(Z) 5.400 10/01/12 275,000 293,640 Health Care 3.84% Health Care Equipment & Supplies 1.16 % Covidien International Finance SA, Gtd Sr Note (Z) 5.450 10/15/12 930,000 1,023,184 Hospira, Inc., Sr Note (Z) 6.050 03/30/17 485,000 524,911 Inverness Medical Innovations, Inc., Sr Note (S) 7.875 02/01/16 305,000 299,663 Health Care Providers & Services 2.34 % CIGNA Corp., Sr Note (Z) 6.375 10/15/11 640,000 683,754 Express Scripts, Inc., Sr Note (Z) 6.250 06/15/14 935,000 1,047,885 Medco Health Solutions, Inc., Sr Note (Z) 7.250 08/15/13 850,000 969,835 8 John Hancock Income Securities Trust Securities owned by the Fund on January 31, 2010 (Unaudited) Maturity Par value Rate date Value Health Care (continued) Sun Healthcare Group, Inc., Gtd Sr Sub Note (Z) 9.125% 04/15/15 $1,000,000 $1,025,000 Pharmaceuticals 0.34 % Catalent Pharma Solutions, Inc., Gtd Sr Note 9.500 04/15/15 105,000 98,175 Watson Pharmaceuticals, Inc., Sr Note (Z) 6.125 08/15/19 415,000 440,996 Industrials 7.93% Aerospace & Defense 0.24 % Embraer Overseas, Ltd., Gtd Sr Note (Z) 6.375 01/15/20 380,000 378,100 Airlines 2.47 % Continental Airlines, Inc., Pass Thru Ctf, Series 1991-1, Class A (Z) 6.545 02/02/19 278,199 278,199 Pass Thru Ctf, Series 1998-1, Class A 6.648 09/15/17 172,260 167,092 Pass Thru Ctf, Series 2000-2, Class B (Z) 8.307 04/02/18 365,717 340,116 Pass Thru Ctf, Series 2001-1, Class C (Z) 7.033 06/15/11 93,863 88,701 Delta Air Lines, Inc., Pass Thru Ctf, Series 2002-1, Class G-1 6.718 01/02/23 442,955 403,089 Series 2007-1 Class A (Z) 6.821 08/10/22 704,658 688,804 Sr Note (S) 9.500 09/15/14 360,000 375,300 Northwest Airlines, Inc., Gtd Note, Series 2007-1, Class A (Z) 7.027 11/01/19 436,769 384,357 Series 2002-1 6.264 11/20/21 564,758 516,754 United Air Lines, Inc., Gtd Note 10.400 11/01/16 195,000 210,113 Gtd Note (Z) 9.750 01/15/17 455,000 477,750 Commercial Services & Supplies 0.10 % ACCO Brands Corp., Gtd Sr Note (S) 10.625 03/15/15 80,000 87,600 The Geo Group, Inc., Gtd Sr Note (S) 7.750 10/15/17 70,000 71,400 Electrical Equipment 0.13 % Coleman Cable, Inc., Sr Notes (S) 9.000 02/15/18 205,000 202,438 Industrial Conglomerates 0.64 % Hutchison Whampoa International, Ltd., Gtd Note (S)(Z) 5.750 09/11/19 615,000 623,611 Gtd Sr Note (S)(Z) 6.500 02/13/13 365,000 403,492 Machinery 1.45 % Case New Holland, Inc., Gtd Sr Note (S)(Z) 7.750 09/01/13 335,000 344,213 Ingersoll-Rand Global Holding Company, Ltd., Gtd Note (Z) 6.875 08/15/18 545,000 612,850 Gtd Note (Z) 6.000 08/15/13 540,000 597,104 Manitowoc, Inc., Gtd Sr Note (Z) 7.125 11/01/13 500,000 483,750 Terex Corp., Sr Note 10.875 06/01/16 250,000 275,625 9 John Hancock Income Securities Trust Securities owned by the Fund on January 31, 2010 (Unaudited) Maturity Par value Rate date Value Industrials (continued) Marine 0.62 % Navios Maritime Holdings, Inc., Sr Note (Z) 9.500% 12/15/14 $1,000,000 $993,750 Road & Rail 1.51 % CSX Corp., Sr Note (Z) 5.500 08/01/13 620,000 672,632 Sr Note (Z) 6.300 03/15/12 1,000,000 1,086,811 Kansas City Southern de Mexico SA de CV, Sr Note 9.375 05/01/12 140,000 143,500 Sr Notes (S) 8.000 02/01/18 245,000 241,325 RailAmerica, Inc., Sr Sec Note 9.250 07/01/17 239,000 253,340 Trading Companies & Distributors 0.48 % GATX Corp., Sr Note (Z) 8.750 05/15/14 550,000 629,294 United Rentals North America, Inc., Gtd Sr Note 10.875 06/15/16 125,000 136,406 Transportation Infrastructure 0.29 % CMA CGM SA, Sr Note (S)(Z) 7.250 02/01/13 700,000 455,000 Information Technology 2.36% Electronic Equipment, Instruments & Components 1.37 % Amphenol Corp., Sr Note (Z) 4.750 11/15/14 540,000 552,474 Freescale Semiconductor, Inc., Gtd Sr Note (Z) 8.875 12/15/14 1,000,000 890,000 Tyco Electronics Group SA, Gtd Note 6.000 10/01/12 415,000 449,920 Gtd Sr Note 6.550 10/01/17 260,000 282,626 IT Services 0.32 % Fiserv, Inc., Gtd Sr Note (Z) 6.800 11/20/17 460,000 517,169 Office Electronics 0.67 % Xerox Corp., Sr Note (Z) 8.250 05/15/14 275,000 323,429 Sr Note (Z) 6.750 02/01/17 670,000 738,116 Materials 6.66% Chemicals 1.37 % American Pacific Corp., Gtd Sr Note (Z) 9.000 02/01/15 590,000 582,625 Incitec Pivot Finance LLC, Gtd Note (S) 6.000 12/10/19 345,000 346,011 Mosaic Company, Sr Note (S)(Z) 7.625 12/01/16 480,000 524,757 RPM International, Inc., Sr Note (Z) 6.500 02/15/18 325,000 350,018 Sterling Chemicals, Inc., Gtd Sr Sec Note (Z) 10.250 04/01/15 400,000 386,000 10 John Hancock Income Securities Trust Securities owned by the Fund on January 31, 2010 (Unaudited) Maturity Par value Rate date Value Materials (continued) Containers & Packaging 1.09 % BWAY Corp., Sr Sub Note (S)(Z) 10.000% 04/15/14 $315,000 $332,325 Graphic Packaging International, Inc., Gtd Sr Note 9.500 06/15/17 115,000 122,763 Smurfit-Stone Container Enterprises, Inc., Sr Note (H)(Z) 8.375 07/01/12 1,000,000 842,500 Sr Note (H)(Z) 8.000 03/15/17 245,000 203,963 Solo Cup Company, Sr Sec Note 10.500 11/01/13 85,000 89,250 US Corrugated, Inc., Sr Sec Note 10.000 06/12/13 160,000 137,600 Metals & Mining 2.45 % Allegheny Technologies, Inc., Sr Note (Z) 9.375 06/01/19 280,000 334,301 ArcelorMittal, Sr Note (Z) 9.850 06/01/19 540,000 685,939 CII Carbon LLC, Gtd Sr Sub Note (S)(Z) 11.125 11/15/15 1,015,000 1,025,150 Commercial Metals Company, Sr Note (Z) 7.350 08/15/18 310,000 329,962 Gerdau Holdings, Inc., Gtd Sr Note (S) 7.000 01/20/20 335,000 336,675 Rio Tinto Alcan, Inc., Sr Note (Z) 6.125 12/15/33 415,000 422,030 Rio Tinto Finance USA, Ltd., Gtd Sr Note (Z) 8.950 05/01/14 365,000 440,266 Vale Overseas, Ltd., Gtd Note 6.875 11/10/39 320,000 326,762 Paper & Forest Products 1.75 % International Paper Company, Sr Note (Z) 9.375 05/15/19 385,000 482,040 Sr Note (Z) 7.950 06/15/18 530,000 614,163 NewPage Corp., Gtd Sr Sec Note 11.375 12/31/14 135,000 130,613 PE Paper Escrow GmbH, Sr Sec Note (S) 12.000 08/01/14 100,000 110,500 Verso Paper Holdings LLC, Gtd Sr Note Series B (Z) 9.125 08/01/14 1,000,000 943,750 Westvaco Corp. (Z) 7.950 02/15/31 475,000 507,355 Telecommunication Services 4.48% Diversified Telecommunication Services 2.80 % Axtel SAB de CV, Sr Note (S) 9.000 09/22/19 160,000 164,400 BellSouth Corp., Debenture (Z) 6.300 12/15/15 725,768 776,986 Intelsat Jackson Holdings, Ltd., Gtd Sr Note 11.500 06/15/16 365,000 388,725 Qwest Corp., Sr Note (Z) 8.375 05/01/16 330,000 361,350 Sr Note (Z) 7.875 09/01/11 445,000 466,138 Telecom Italia Capital SA, Gtd Sr Note (Z) 6.175 06/18/14 1,110,000 1,217,250 11 John Hancock Income Securities Trust Securities owned by the Fund on January 31, 2010 (Unaudited) Maturity Par value Rate date Value Telecommunication Services (continued) Verizon Wireless Capital LLC, Sr Note (Z) 7.375% 11/15/13 $355,000 $413,328 West Corp., Gtd Sr Sub Note (Z) 11.000 10/15/16 630,000 670,950 Wireless Telecommunication Services 1.68 % American Tower Corp., Sr Note (S) 4.625 04/01/15 340,000 349,559 Digicel Group, Ltd., Sr Note (S)(Z) 8.875 01/15/15 1,080,000 1,047,600 NII Capital Corp., Gtd Sr Note (S) 10.000 08/15/16 230,000 240,350 SBA Telecommunications, Inc., Gtd Sr Note (S) 8.000 08/15/16 135,000 140,063 Sprint Capital Corp., Gtd Sr Note (Z) 6.900 05/01/19 1,000,000 890,000 Utilities 8.96% Electric Utilities 5.50 % Allegheny Energy Supply Company LLC, Sr Note (S)(Z) 5.750 10/15/19 290,000 294,083 Aquila, Inc., Sr Note (Z) 11.875 07/01/12 405,000 476,151 BVPS II Funding Corp., Collateralized Lease Bond (Z) 8.890 06/01/17 621,000 698,535 Commonwealth Edison Company, Sr Sec Bond (Z) 5.800 03/15/18 705,000 763,762 Series 106 6.150 09/15/17 230,000 256,443 Delmarva Power & Light Company, 1st Mtg Bond (Z) 6.400 12/01/13 345,000 385,526 Duke Energy Corp., Sr Note (Z) 6.300 02/01/14 340,000 381,151 Exelon Corp., Sr Note (Z) 4.900 06/15/15 985,000 1,034,282 Firstenergy Solutions Corp. (Z) 4.800 02/15/15 370,000 384,943 FPL Energy National Wind LLC, Sr Sec Note (S)(Z) 5.608 03/10/24 297,656 293,724 ITC Holdings Corp., Sr Note (S)(Z) 5.875 09/30/16 175,000 184,998 Sr Note (S)(Z) 5.500 01/15/20 415,000 424,272 Monongahela Power Company, Sec Bond (S)(Z) 7.950 12/15/13 635,000 715,046 Pepco Holdings, Inc., Sr Note (Z) 6.450 08/15/12 565,000 615,233 PNPP II Funding Corp., Sec Bond (Z) 9.120 05/30/16 344,000 381,534 Texas Competitive Electric Holdings Company LLC, Gtd Sr Note, Series A (Z) 10.250 11/01/15 1,000,000 782,500 TXU Corp., Sec Bond (Z) 7.460 01/01/15 294,351 208,224 Waterford 3 Funding Corp., Sec Bond (Z) 8.090 01/02/17 470,896 476,561 12 John Hancock Income Securities Trust Securities owned by the Fund on January 31, 2010 (Unaudited) Maturity Par value Rate date Value Utilities (continued) Gas Utilities 0.33 % DCP Midstream LLC, Sr Note (S)(Z) 9.750% 03/15/19 $405,000 $516,694 Independent Power Producers & Energy Traders 0.67 % AES Eastern Energy LP, Sr Pass Thru Ctf, Series 1999-A (Z) 9.000 01/02/17 884,136 901,819 Listrindo Capital BV (S) 9.250 01/29/15 155,000 159,264 Multi-Utilities 1.64 % DTE Energy Company, Sr Note (Z) 7.625 05/15/14 910,000 1,049,899 Sempra Energy, Sr Bond (Z) 8.900 11/15/13 345,000 410,193 Sr Note (Z) 6.500 06/01/16 415,000 463,668 Teco Finance, Inc., Gtd Sr Note (Z) 7.000 05/01/12 337,000 365,338 Gtd Sr Note (Z) 6.572 11/01/17 298,000 318,688 Water Utilities 0.82 % Indiantown Cogeneration LP, 1st Mtg Note Series A-9 (Z) 9.260 12/15/10 110,703 112,934 Midwest Generation LLC, Note Series B (Z) 8.560 01/02/16 300,831 303,840 Oncor Electric Delivery Co., Sr Sec Note (Z) 6.375 05/01/12 820,000 892,840 Shares Value Preferred Stocks 2.90% (Cost $5,106,106) Consumer Staples 0.55% Food & Staples Retailing 0.55 % Ocean Spray Cranberries, Inc., 6.250%, Series A 12,500 875,391 Financials 1.75% Diversified Financial Services 0.41 % Bank of America Corp., 8.625% (Z) 26,575 652,151 Real Estate Investment Trusts 1.34 % Apartment Investment & Management Company, 8.000%, Series T (Z) 55,000 1,234,750 Public Storage, Inc., 6.500%, Depositary Shares, Series W (Z) 40,000 890,000 Telecommunication Services 0.60% Wireless Telecommunication Services 0.60 % Telephone & Data Systems, Inc., 7.600%, Series A (Z) 40,000 960,000 13 John Hancock Income Securities Trust Securities owned by the Fund on January 31, 2010 (Unaudited) Maturity Par value Rate date Value Term Loans 0.58% (Cost $1,043,358) Consumer Discretionary 0.58% Hotels, Restaurants & Leisure 0.58 % East Valley Tourist Development Authority 12.000% 08/06/12 $507,883 $380,912 Greektown Holdings LLC, Term Loan (T)  09/30/10 51,394 51,394 Term Loan 14.500 09/30/10 488,341 490,783 U.S. Government & Agency Obligations 35.09% (Cost $54,972,967) U.S. Government 15.60% U.S. Treasury Bonds Bond 4.500% 08/15/39 2,530,000 2,526,838 U.S. Treasury Notes Note 3.375 11/15/19 6,580,000 6,453,532 Note 2.625 12/31/14 640,000 649,350 Note 2.375 08/31/14 845,000 852,988 Note 2.375 10/31/14 2,645,000 2,661,320 Note 2.125 11/30/14 11,755,000 11,677,887 U.S. Government Agency 19.49% Federal Home Loan Mortgage Corp., 30 Yr Pass Thru Ctf 4.500 03/01/39 4,239,938 4,285,982 Federal National Mortgage Association, 15 Yr Pass Thru Ctf 4.000 06/01/24 3,619,235 3,687,661 15 Yr Pass Thru Ctf 4.000 06/01/24 1,922,871 1,959,225 15 Yr Pass Thru Ctf 4.000 06/01/24 3,570,926 3,638,438 30 Yr Pass Thru Ctf 5.500 02/01/36 3,156,826 3,352,894 30 Yr Pass Thru Ctf 5.500 06/01/37 1,732,953 1,837,878 30 Yr Pass Thru Ctf 5.500 06/01/38 3,489,757 3,701,051 30 Yr Pass Thru Ctf 4.500 03/01/38 2,664,780 2,694,446 30 Yr Pass Thru Ctf 4.500 04/01/39 946,352 956,888 Government National Mortgage Association, 30 Yr Pass Thru Ctf 5.500 11/15/38 904,902 959,939 30 Yr Pass Thru Ctf 4.500 03/15/39 3,880,006 3,939,267 Collateralized Mortgage Obligations 10.43% (Cost $23,508,301) Collateralized Mortgage Obligations 10.43% American Home Mortgage Assets, Series 2006-6, Class XP IO 2.741 12/25/46 12,095,774 529,190 Series 2007-5, Class XP IO 3.131 06/25/47 8,513,595 468,248 American Home Mortgage Investment Trust, Series 2007-1, Class GIOP IO 2.078 05/25/47 7,508,334 445,807 American Tower Trust, Series 2007-1A, Class D (S) 5.957 04/15/37 865,000 897,438 Banc of America Funding Corp., Series 2006-B, Class 6A1 (P) 5.827 03/20/36 772,201 536,060 Bear Stearns Adjustable Rate Mortgage Trust, Series 2005-1 Class B2 (P) 4.280 03/25/35 800,707 88,101 14 John Hancock Income Securities Trust Securities owned by the Fund on January 31, 2010 (Unaudited) Maturity Par value Rate date Value Collateralized Mortgage Obligations (continued) Bear Stearns Alt-A Trust, Series 2006-4 Class 3B1 (P) 5.940% 07/25/36 $1,650,460 $2,773 Series 2005-3, Class B2 (P) 4.231 04/25/35 550,160 29,539 Bear Stearns Commercial Mortgage Securities, Inc., Series 2006-PW14, Class D (S) 5.412 12/11/38 655,000 217,190 Citigroup Mortgage Loan Trust, Inc., Series 2005-10, Class 1A5A (P) 5.718 12/25/35 602,938 408,735 Series 2005-5, Class 2A3 5.000 08/25/35 338,339 323,431 Citigroup/Deutsche Bank Commercial Mortgage Trust, Series 2005-CD1, Class C (P) 5.224 07/15/44 295,000 166,719 ContiMortgage Home Equity Loan Trust, Series 1995-2 Class A-5 8.100 08/15/25 42,668 39,222 Countrywide Alternative Loan Trust, Series 2006-OA12, Class X IO 3.081 09/20/46 15,298,730 621,511 DB Master Finance LLC, Series 2006-1, Class-M1 (S) 8.285 06/20/31 340,000 290,707 First Horizon Alternative Mortgage Securities, Series 2004-AA5, Class B1 2.636 12/25/34 409,956 32,294 GSR Mortgage Loan Trust, Series 2006-4F Class 6A1 6.500 05/25/36 3,086,153 2,619,364 Series 2004-9, Class B1 (P) 3.904 08/25/34 807,102 314,640 Harborview Mortgage Loan Trust, Series 2005-11, Class X IO 2.721 08/19/45 3,883,409 160,385 Series 2005-8, Class 1X IO 2.554 09/19/35 6,394,277 242,783 Series 2007-3, Class ES IO 0.350 05/19/47 17,805,462 144,669 Series 2007-4, Class ES IO 0.350 07/19/47 18,974,643 154,169 Series 2007-6, Class ES IO (S) 0.342 08/19/37 13,973,291 113,533 Harborview Corp., Series 2006-9A, Class N2, NIM (S) 8.350 11/19/36 323,137 0 IndyMac Index Mortgage Loan Trust, Series 2004-AR13, Class B1 5.296 01/25/35 327,775 50,303 Series 2005-AR18, Class 1X IO 2.555 10/25/36 12,909,670 419,564 Series 2005-AR18, Class 2X IO 2.294 10/25/36 12,594,696 425,701 Series 2005-AR5, Class B1 (P) 4.314 05/25/35 435,117 15,185 JPMorgan Chase Commercial Mortgage Securities Corp., Series 2005-LDP4, Class B 5.129 10/15/42 2,035,000 1,095,502 JPMorgan Mortgage Trust, Series 2005-S3, Class 2A2 5.500 01/25/21 533,629 506,197 Merrill Lynch Mortgage Investors Trust, Series 2006-AF1 Class MF1 (P) 6.246 08/25/36 1,180,857 80,989 MLCC Mortgage Investors, Inc., Series 2007-3, Class M1 (P) 5.917 09/25/37 419,859 191,478 Series 2007-3, Class M2 (P) 5.917 09/25/37 154,949 63,458 Series 2007-3, Class M3 (P) 5.917 09/25/37 104,966 36,047 Morgan Stanley Capital I, Series 2005-HQ7, Class A4 5.207 11/14/42 840,000 857,447 Series 2006-IQ12, Class E 5.538 12/15/43 640,000 148,541 Provident Funding Mortgage Loan Trust, Series 2005-1, Class B1 (P) 4.055 05/25/35 406,781 114,086 Residential Accredit Loans, Inc., Series 2005-QA12, Class NB5 (P) 5.942 12/25/35 2,686,625 1,635,313 Washington Mutual, Inc., Series 2005-6, Class 1CB 6.500 08/25/35 377,524 275,121 Series 2007-OA5, Class 1XPP IO 0.740 06/25/47 38,920,093 425,689 15 John Hancock Income Securities Trust Securities owned by the Fund on January 31, 2010 (Unaudited) Maturity Par value Rate date Value Collateralized Mortgage Obligations (continued) Series 2007-OA6, Class 1XPP IO 0.804% 07/25/47 $22,713,186 $212,936 Series 2005-AR4 Class B1 (P) 4.623 04/25/35 1,508,511 410,299 Series 2007-0A5, Class 2XPP IO 0.999 06/25/47 45,335,096 793,364 Asset Backed Securities 0.98% (Cost $1,759,948) Asset Backed Securities 0.98% Dominos Pizza Master Issuer LLC, Series 2007-1, Class M1 (S) 7.629% 04/25/37 1,000,000 780,000 Hertz Vehicle Financing LLC, Series 2009-2A, Class A2 (S) 5.290 03/25/16 760,000 783,684 Maturity Par value Yield* date Value Short-Term Investments 0.94% (Cost $1,500,000) U.S. Government Agency 0.94% Federal Home Loan Bank, Discount Note 0.030% 02/01/10 1,500,000 1,500,000 Total investments (Cost $237,452,163) 148.05% Other assets and liabilities, net (48.05%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets applicable to common shareholders. BKNT Bank Note GMTN Global Medium Term Note Gtd Guaranteed IO Interest Only Security - Interest Tranche of Stripped Mortgage Pool MTN Medium-Term Note NIM Net Interest Margin PIK Paid In Kind (H) Defaulted Security. Currently, the issuer is in default with respect to interest payments. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $47,341,298 or 29.78% of the Fund's net assets as of January 31, 2010. (T) All or a portion of this security represents an unsettled term loan commitment. Rate will be determined at time of settlement. (Z) All or a portion of this security is segregated as collateral pursuant to the Committed Facility Agreement. Total collateral value at January 31, 2010 was $134,919,805. * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end. 16 John Hancock Income Securities Trust Securities owned by the Fund on January 31, 2010 (Unaudited)  At January 31, 2010, the aggregate cost of investment securities for federal income tax purposes was $238,051,699. Net unrealized depreciation aggregated $2,428,606, of which $15,428,245 related to appreciated investment securities and $17,856,851 related to depreciated investment securities. 17 Notes to the Schedule of Investments (Unaudited) Security valuation Investments are stated at value as of the close of regular trading on the New York Stock exchange (NYSE), normally at 4:00 p.m., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied quotes and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent quotation service Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are valued based on bid quotations or evaluated prices, as applicable, obtained from broker-dealers or fair valued as described below. Certain short-term debt instruments are valued at amortized cost. Other portfolio assets and securities where market quotations are not readily available are valued at fair value as determined in good faith by the Funds Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Fair value measurements The Fund uses a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs and the valuation techniques used are summarized below:  Level 1  Exchange-traded prices in active markets for identical securities. This technique is used for exchange-traded domestic common and preferred equities, certain foreign equities, warrants, rights and futures.  Level 2  Prices determined using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these techniques are received from independent pricing vendors and are based on an evaluation of the inputs described. These techniques are used for certain domestic preferred equities, certain foreign equities, unlisted rights and warrants, and fixed-income securities. Also, over-the-counter derivative contracts, including swaps, foreign forward currency contracts, and certain options use these techniques.  Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds Pricing Committees own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. Securities using this technique are generally thinly traded or privately placed, and may be valued using broker quotes, which may include the use of the brokers own judgments about the assumptions that market participants would use. 18 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds investments as of January 31, 2010, by major security category or security type: Level 2 Level 3 Total Market Level 1 Significant Significant Value at Quoted Observable Unobservable Investments In Securities 01/31/10 Price Inputs Inputs Asset Backed Securities $1,563,684  $783,684 $780,000 Collateralized Mortgage Obligations 16,603,728  11,446,179 5,157,549 Corporate Bonds 154,584,716  153,547,116 1,037,600 Preferred Stocks 4,612,292 $3,736,901 875,391  Term Loans 923,089  923,089  U.S. Government & Agency Obligations 55,835,584  55,835,584  Short-Term Investments 1,500,000  1,500,000  Total investments in Securities Other Financial Instruments  Total The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Asset Collateralized Backed Mortgage Corporate Securities Obligations Bonds Totals Balance as of 10-31-09 $750,000 $6,578,122 $884,400 $8,212,522 Accrued discounts/premiums - 28 123 151 Realized gain (loss) - 872,606 - 872,606 Change in unrealized gain (loss) 30,000 (1,162,818) 153,077 (979,741) Net purchases (sales) - (1,130,389) - (1,130,389) Net transfers in and/out of Level 3 - Balance as of 01-31-10 Financial Instruments Futures The Fund may purchase and sell financial futures contracts, including index futures and options on these contracts. A future is a contractual agreement to buy or sell a particular commodity, currency, or financial instrument at a pre-determined price in the future. For more information on futures, please refer to the Funds prospectus, semiannual and annual reports. During the period ended January 31, 2010, the Fund used futures to mangage duration of the portfolio. The following summarizes the Funds use of futures contracts and the contracts held as of January 31, 2010: Unrealized Number of Expiration Notional Appreciation Open Contracts Contracts Position Date Value (Depreciation) U.S. Treasury 30-Year Bond Futures 10 Long Mar 2010 $1,188,125 $6,562 U.S. Treasury 5-Year Note Futures 27 Short Mar 2010 3,144,445 (7,805) U.S. Treasury 10-Year Note Futures 23 Short Mar 2010 2,717,594 (10,421) Total 19 Futures contracts (USD notional amounts) ranged from approximately $1.2 million to $7.1 million for the three-month period ended January 31, 2010. Interest Rate Swap Agreements Interest rate swaps represent an agreement between two counterparties to exchange cash flows based on the difference in the two interest rates, applied to the notional principal amount for a specified period. The payment flows are usually netted against each other, with the difference being paid by one party to the other. The Funds settle accrued net receivable or payable under the swap contracts on a periodic basis.For more information on interest rate swaps, please refer to the Funds prospectus, semiannual and annual reports. The following summarizes the interest rate swap contracts held as of January 31, 2010. The Fund entered into interest rate swaps to mangage duration of the portfolio. USD Payments Payments Notional Made by Received Effective Maturity Unrealized Market Counterparty Amount Fund by Fund Date Date Depreciation Value Bank of 3-month America $29,000,000 4.6875% LIBOR (a) 9-14-2007 9-14-2010 ($1,295,330) ($1,295,330) (a) At January 31, 2010, the 3-month LIBOR rate was 0.24906%. Interest rate swap notional amount at January 31, 2010 is representative of the activity during the period. Fair value of derivative instruments by risk category The table below summarizes the fair values of derivatives held by the Fund at January 31, 2010, by risk category: Financial Asset Liability Instruments Derivatives Derivatives Location Fair Value Fair Value Interest rate contracts Futures  - ($11,664) Interest rate contracts Interest rate - ($1,295,330) swaps Total -  Reflects cumulative appreciation/depreciation on futures. 20 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Income Securities Trust By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 22, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 22, 2010 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: March 22, 2010
